Mr. Justice Waterman delivebed the opinion oe the Coubt. In a garnishee proceeding in the Circuit Court, appellant appeared as an interpleader, claiming that the indebtedness to Isaac Levy, the subject-matter of the garnishee proceedings, had been assigned to him, appellant. Upon this claim of appellant a trial was had with a result adverse to him. We find ourselves unable to enter upon a consideration of the merits of this case because the record does not contain the assignment under which appellant claims, nor any evidence showing what the written agreement of assignment was. The judgment of the Circuit Court is affirmed.